DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/31/2020 has been entered.  Claims 1, 9, 14, 15, and 17-19 have been amended.  Claims 1-20 are still pending in this application, with claims 1, 9, and 14 being independent.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 recites “preselected chip-on-board LED comprising a light-emitting layer formed on a substrate against the heat dissipating surface, the heat dissipating surface contacting substantially all of said substrate; said frame having a central opening dimensioned to receive the preselected chip-on-board LED comprising the light-emitting layer formed on the substrate,” which introduces the same limitations a second time making it unclear. A suggested amendment has been provided.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 9-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (US 2011/0074271 Hereinafter Takeshi) in view of Matsui (US 2008/0043473).
Regarding claim 1, Takeshi teaches at least one LED module (11, 14A and 14C, Fig. 2A), the LED module comprising an emission layer (11 and 14C, Fig. 2A) and a substrate (14A and 14e, Fig. 2A); 
heat dissipating surface (14e, specifically substantially all of the heat emission occurs via 14e therefore is a heat dissipating surface with respect to the light source) connected, mechanically and thermally to a first surface (14e, Fig. 2A Paragraph 0028 or bottom surface of 15 as shown in Fig. 5A) of said substrate (Figs. 2 and 5) and in registration with said emission layer (the term “in registration with” is generally being considered to mean associated with), said substrate comprising a circuit board (Paragraph 0027); 
the light-emitting layer being formed on a second surface (14A, Fig. 2A) of the substrate opposite the first surface; 
said LED module having terminals (15 and 16, Paragraph 0032 as well as 12 and 17 which connects to a socket) for connection across a power source (Paragraphs 0037-0041); 
a frame (13f, 13e, 13g and 14b, Fig. 5A) having an opening (the opening of 13f, Fig. 2) formed to surround said substrate (Fig. 5A), said frame being fixed to said heat dissipating surface (specifically, the frame is part of the heat dissipating surface and 13g are around 14 as well); 

	Takeshi fails to teach the frame being unitary.
	Matsui teaches a unitary frame (10, Fig. 1) having an opening (110, Fig. 1) formed to surround said substrate (60, Fig. 1), said frame being fixed to said heat dissipating surface (71, Fig. 1); 
said frame and said substrate being disposed against the heat dissipating surface (Fig. 1); and biasing components (14, Fig. 4),  being unitary with said frame and positioned to bias said substrate against the heat dissipating surface (Fig. 5), said biasing components positioned to distribute force applied to said substrate (Fig. 5, Paragraphs 0063-0064).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the frame of Takeshi be a unitary frame as taught by Matsui, in order to provide a device that is easier to manufacture given that there are less parts to assemble and to simplify disassembly when elements need to be fixed.

Regarding claim 9. Takeshi teaches an LED lighting apparatus comprising: 
an LED apparatus housing (every element of the device shown in Figs. 1-6, Paragraph 0030) having a substantially planar heat dissipating surface (14e, specifically substantially all of the heat emission occurs via 14e therefore is a heat dissipating surface with respect to the light source); 

the heat dissipating surface being mounted in registration with an aperture (where 14C is located, Figs. 2A and 2B) through which light from the LED assembly is projected (Fig. 2A); 
a lighting fixture (13e, 13g, 14A and 14b, Fig. 5A) comprising a substrate (14A, Fig. 2A, Paragraph 0026) and a frame (13e, 13g and 14b, Fig. 5A) surrounding said substrate; 
said substrate and said frame being thermally coupled to and mechanically connected to said heat dissipating surface (Fig. 2A and 5A, Paragraph 0055); and 
said frame comprising biasing (13g and 14B, Figs. 2A and 5A) means engaging the substrate in a plurality of angular positions each adjacent the LED and providing for distribution of biasing force over the area of the substrate (Paragraph 0054 and 0055). 
Takeshi fails to teach biasing components unitary with said frame and positioned to bias said substrate.
Matsui teaches biasing components (14, Fig. 4) unitary with said frame (10, Fig. 1) and positioned to bias said substrate (60, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the frame of Takeshi be a unitary frame as taught by Matsui, in order to provide a device that is easier to manufacture given that there are less parts to assemble and to simplify disassembly when elements need to be fixed.

10, Takeshi teaches said heat dissipating surface comprises a surface (13c and 13e, Paragraph 0020, Fig. 1B) of a chamber (area inside of elements 13c, 18, and 13f; Paragraph 0020; Fig. 2A and 6), the chamber being enclosed in the housing (the outside of the lighting device), said heat dissipating surface facing a planar area (14, Fig. 2A) through which light is projected from the LED lighting apparatus (Fig. 2A in view of 6, Specifically, the heat dissipation surface is facing the planar area 14 which is where light is projected from an inside to an outside of the LED lighting apparatus). 

Regarding claim 11, Takeshi teaches said chamber comprises sidewalls (13f, Fig. 2A) surrounding the heat dissipating surface and defining a perimeter of the planar area (Fig. 2A). 

Regarding claim 12, Takeshi teaches a diffuser (18, Fig. 1B, Paragraph 0042) covers the planar area. 

Regarding claim 13, Takeshi teaches said chamber is mounted in the housing (outside surface of the lighting device) and wherein said diffuser comprises a closure member (18, Fig. 1B) covering the chamber. 

Regarding claim 14. Takeshi teaches an LED assembly (11, 14A and 14C, Fig. 2A) mountable to a heat-dissipating surface (13, Fig. 1B) comprising: 
a frame (13e, 13f, 13g and 14b, Fig. 5A), said frame comprising a mounting section (13e, 13g and 14b, Fig. 5A, specifically, 13g and 14b are supplying force to pressure the plate down and 13e provides the actual force along with the screw for keeping the spring constant) for 
said frame having a central opening dimensioned to receive a preselected chip-on-board LED (Paragraph 0027) comprising a light-emitting layer formed on a substrate (14A, Fig. 2A, Paragraphs 0026 and 0027), the light-emitting layer having a perimeter confined within a perimeter of an upper surface of the substrate (Fig. 2A); 
said frame having first (13G left side fig. 5B) and second (13g right side Fig. 5B) arms projecting into said opening, each arm connected to a respective mounting section (when the springs are pressing down on in Fig. 5b), and each arm having an effective spring constant; 
said frame having a preselected thickness such that when the preselected LED is placed in the opening, a lower surface of the frame and a upper surface of the substrate are substantially coplanar in registration against the heat dissipating surface (the lower surface of 13g is pressing on the upper surface of the substrate just as the applicant’s is and is therefore considered to be coplanar given that they are on the same plane), said first and second arms bias said LED against the heat dissipating surface (Figs. 5A and 5B); 
ends of said arms being shaped to be in vertical registration with said substrate (Figs. 5A and 5B) and positioned to permit light to pass between respective ends of the first and second arms (Fig. 5A); 
a frame surrounding said substrate (Fig. 2A and 5B), said frame being dimensioned to cooperate with a preselected LED configuration and having an opening (the area inside of 13f is an opening where all of the elements are located) for receiving said substrate in a horizontal 
the opening and each said biasing portion comprising an arm defined by said opening in the frame (Fig. 5).
Takeshi fails to teach the frame is a unitary frame.
Matsui teaches a unitary frame (10, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have made the frame of Takeshi be a unitary frame as taught by Matsui, in order to provide a device that is easier to manufacture given that there are less parts to assemble and to simplify disassembly when elements need to be fixed.

Regarding claim 15, Takeshi teaches each said arm has a proximal end (the end closest to the screw, Figs. 5A and 5B) adjacent an outer extremity of the opening and a distal end (the end farthest from the screw, Figs. 5A and 5B) extending over the substrate, and comprising a leaf spring with a spring constant for optimizing magnitude of force against the substrate versus strength of the substrate (Paragraph 0055). 

Regarding claim 17, Takeshi teaches said frame forms a circle (specifically, 13e and 13F form the circle of the frame), said frame comprising a central opening (the central cutout with the 

    PNG
    media_image1.png
    472
    544
    media_image1.png
    Greyscale

(Takeshi, Reproduced and annotated, Fig. A for examination)

Regarding claim 18, Takeshi teaches wherein the heat dissipating surface comprises a heat sink (13, Fig. 2A) having an upper surface (13E, Fig. 2A) proportioned to engage a lower surface of the frame (14b, Fig. 5b) to conduct heat therefrom (Paragraphs 0054-0055). 

Claims 2-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (US 2011/0074271 Hereinafter Takeshi) in view of Matsui (US 2008/0043473) and further in view of Lin et al. (US 2014/0264410 Hereinafter Lin).
Regarding claim 2, Takeshi teaches the circuit board. 
Takeshi in view of Matsui fail to teach the circuit board further comprises conductive vias for coupling power across the LED terminals, the LED terminals being positioned to be directly solderable to the conductive vias. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replace 14a and 14b of Takeshi with the metal core printed circuit board 20 of Lin, in order to provide better heat transfer from the light emitting device thereby allowing for a lower operating temperature and an extended life of the LED over the non-metal core circuit board of Takeshi (Lin, Paragraph 0015).

Regarding claim 3, Takeshi in view of Matsui fail to teach Via connections.
Lin teaches each via is connectable across a power source (Paragraph 0016 talks about power sources and options thereof as well and the inherent need for a power source for the LEDs to work as intended). 

Regarding claim 4, Takeshi teaches said biasing components comprise a plurality of cantilevered beams (13g, Fig. 5A), each said cantilevered beam projecting from a side of the opening toward a center of the opening (Fig. 5A, Specifically, the 13G is positioned at a side of the opening and then project towards a center of the opening). 

Regarding claim 5, Takeshi teaches said frame comprises an opening having a shape to surround the substrate (specifically, 13f surrounds the substrate), and wherein the biasing components are dimensioned with respect to a preselected LED to exert pressure on the substrate adjacent a boundary of the light-emitting layer (Fig. 5A and 5B, Paragraphs 0054 and 0055, 

Regarding claim 6, Takeshi teaches said plurality of cantilevered beams comprises first (13G left side fig. 5B) and second (13g right side Fig. 5B) cantilevered beams mounted substantially opposite each other, each cantilevered beam having a selected spring constant in proportion to strength of the substrate (this point is explained in Paragraph 0055). 

Regarding claim 7, Takeshi teaches the LED comprises the emission layer and the substrate, the emission layer and substrate comprising a chip-on-board array (Paragraph 0027). 

Regarding claim 8, Takeshi teaches the emission layer comprises a circular emission area on the substrate (Figs. 2A and 2B). 

Regarding claim 19, Takeshi teaches said substrate comprises a circuit board (14a, Paragraph 0031) having a light-emitting section (14C, Fig. 2A) and a circuitry section (where 15 is located) and wherein said opening includes areas to accommodate the light -emitting section and the circuitry section (Fig. 2A). 
Takeshi in view of Matsui fail to explicitly teach that the circuit board is a printed circuit board.
Lin teaches the circuit board (20, Paragraph 0015) is a printed circuit board (Paragraph 0015, Specifically meatal core printed circuit board.


Regarding claim 20, Takeshi in view of Matsui fail to teach teaches said printed circuit board comprises conductive vias, a first end of each conductive via is coupled to a power source.
Lin teaches said printed circuit board (20, Paragraph 0015) comprises conductive vias (25, Fig. 5, Paragraph 0028), a first end of each conductive via is coupled to a power source(Paragraph 0016 talks about power sources and options thereof as well and the inherent need for a power source for the LEDs to work as intended).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replace 14a and 14b of Takeshi with the metal core printed circuit board 20 of Lin, in order to provide better heat transfer from the light emitting device thereby allowing for a lower operating temperature and an extended life of the LED over the non-metal core circuit board of Takeshi (Lin, Paragraph 0015).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (US 2011/0074271 Hereinafter Takeshi) in view of Matsui (US 2008/0043473) and further in view of Takei et al. (US 2011/0063842 Hereinafter Takei).
Regarding claim 16, Takeshi in view of Matsui fail to teach said arms have ends shaped to match a perimeter of the light-emitting layer.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the ends shaped to match a perimeter of the light-emitting layer in order to provide a better distribution of force closer to the light source allowing better contact to the heatsink without damaging the board by having too much pressure in one undesired location.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument about the heat sink of Takeshi. The Examiners points out that the elements has been changed due to the amendment. Additionally the Examiner points out that it is called a heat dissipating surface not a heat sink. Additionally the Applicant argues that 13 is not a heat sink for the light source. This is simply incorrect given that the LEDs make heat and 13 is a metal body used to dissipate heat to the outside of the body.
Regarding Applicants argument about unitary frame the Examiner points out that Takeshi is not currently used to teach the unitary frame. The unitary frame is taught by Matsui.
Regarding Applicant’s argument that Takeshi does not disclose a perimeter as recited by applicant in claim 11. The Examiner points out that the heat dissipating element has been amended so this point is moot.

Regarding Applicant’s argument about the term cutout this point is moot given that the Applicant amended the claim to remove the limitation. However, the Examiner points out that 13f has an opening as provided. 
Regarding Applicant’s further argument about Takeshi not having a cut out. This point is moot given that the cut out requirement is been removed. However, the Examiner points out that the term cut out is attempting to claim a process in an apparatus claim. Therefore the limitation was generally viewed as being an opening.
Regarding Applicant’s arguments about the heat sink see the argument above.
Regarding Applicant’s argument that Takeshi does not disclose a frame including spring biasing to hold circuit boards to the substrate. The Examiner points out that this is not required in the claim. However the claim requires that “said first and second arms bias said LED against the heat dissipating surface”. Which happens in the current case provided.
Regarding Applicant’s argument about a spring constant. Every spring has a spring constant therefore this point is moot given that you claim no specific constant only that is has one which all springs do.
Regarding Applicant’s argument about not having a cut out as already pointed out cutouts are not specifically required only an opening. Given that this is an apparatus claim and not a product by process claim.
Regarding Applicant’s argument that the conductive Vias are optional in Lin as provided for claim 2. The Examiner points out that It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replace 14a and 14b of Takeshi with the 
Regarding Applicant’s argument that Lin fails to teach connections of vias across a power source the Examiner points out that as cited above in paragraph 0016. Additionally a power source would be inherent given that it is being used to power a light source.
Regarding Applicant’s argument that Takeshi does not disclose a cantilevered beam the Examiner points out that as the applicant cited the definition “a projecting structure, such as a beam, that is supported at one and carries a load at the other end” in this case the beam 13g is supported by a screw at one end and the load is the thermal expansion at the other end. 
Regarding Applicant’s argument “Applicant recites an opening in a component, not a non-existent opening”, the Examiner points out that 13f surrounds the substrate and that the springs provide pressure as required.
Regarding Applicant’s argument that “only applicant teaches use of the spring constant in preventing substrate cracks” the examiner points out that the reason that springs are used in the prior art is for the same reason to hold the circuit board down while allowing for thermal expansion. Additionally this limitation is not required in the claim.
Regarding Applicant’s argument that Takeshi does not teach chip-on-board. The Examiner points out that this exact thing is taught in Paragraph 0027 therefore the limitation has been met.
Regarding Applicant’s argument about claim 8 the point that the Applicant is attempting to argue is not in the claim and is therefore moot.

Regarding Applicant’s argument about the Vias see the argument about Vias above.
Regarding Applicant’s argument about claim 16 the Examiner points out that the arms of Takei do have ends shaped to match a perimeter of the light emitting later (6, Fig. 2). Whether or not the prior art specifically required them to be that way is moot given that they are that way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/E.T.E/            Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875